WOODS, Circuit Judge,
(dissenting.) The marshal’s returns show service — first, upon “O. 8. Henry, northwestern agent of the defendant company;” and, second, upon “Hartwell Osborn, general agent of said company, and M. K. Nortliam, contracting agent of said company.” According-to the defendant’s showing, Henry’s “authority *424was limited to conveying information concerning existing rates anil facilities for handling business received from other lines, possessed by said defendant;” and, “to aid said Henry in said soliciting, he was provided with desk room in an office of another railway company in Chicago, the expense whereof, as well as the compensation of said Henry, was paid by this defendant and other railroad companies in the south for whom said Henry likewise solicited.” The same showing is made in respect to Osborn and Northam, on whom the second service was made; and, in addition, the affidavit of Miller, the traffic manager of the company, states that they “are employed by defendant, in affiant’s department of said city of Chicago, for the purpose of influencing shippers, s * and that the office expenses and compensation of said Osborn and Northam are paid by defendant, and other railway companies for whom they solicited business.” According to the showing made in behalf of the plaintiff, the office occupied by the defendant’s agents was one third of a room 25 by SO feet in size, on a level with the street, at 193 Clark street, the rental value of which was about $7,000 per annum. The portion occupied by the defendant’s agents was inclosed by railings and counters, so as to form a business place devoted exclusively to the occupant thereof; and the office so described was leased for the purposes aforesaid, and was occupied by the defendant company as of right, and not by license of any other railway company. These things, though stated in part upon information, are not denied. It is further shown.that on the south window, on Clark street, appeared the initials of the defendant’s name, in large letters, and in the room, over the railing and counter, besides the initials of the company, the names “H. A. Cherrier, Northwestern Passenger Agent,” “Hartwell Osborn, General Agent,’’ and “M. K. Northam, Contracting Freight Agent,” were displayed. This, it is to be presumed, was done with the knowledge and consent of the company. Other undisputed circumstances of like significance are shown.
The defendant, being a business corporation, could have in its employ only business agents.- It had an office in Chicago, for the use of which it made contracts, for any breach of which it was liable to be sued. It put into that office agents who, besides the appearance of general authority with which they were clothed, doubtless had power to contract for office _ supplies. On those contracts the company was liable. If these agents had committed waste upon the leased premises, the company would have been liable to an action therefor. These agents were authorized to convey information concerning defendant’s existing rates and facilities. If, upon information so conveyed, a shipper was induced to forward freights, the defendant was bound to receive and carry the same at a rate not exceeding that stated by the agent. If these agents made false representations in respect to defendant’s facilities or rates, to a shipper’s injury, the defendant was liable to an action on that account. By the Illinois statute, service may be had upon an incorporated company, in the absence of the president from the county, upon “any clerk, cashier, secretary, engineer, conductor, or any agent of the company found in the county.” In Insurance Co. v. Warner, 28 Ill. 429, it was held that a similar statute, being remedial, “should be *425most liberally construed.” Under this statute it is, as it seems to me, entirely immaterial whether the agent had authority to make contracts. ' “Any clerk, i:‘ ⅞ engineer, ⅞ * ⅛ or any agent,” are expressions too comprehensive to admit of such limitation. The doctrine is familiar that, when a foreign corporation comes into a state, it submits itself, in respect to the service of process and the jurisdiction of the courts, to the law of the state. This company saw fit to extend the department of its traffic manager into this state, and to establish a permanent agency of that department in the city of Chicago. It ought, therefore, to be liable to suit, and to the service of process, here.
If the defendant were a domestic corporation, with its principal office at Cairo, and its lines of road extending from that point southward, this agency, I doubt not, would be deemed sufficient to warrant service in Cook county; and it is none the less so because the defendant is a nonresident — the plaintiff being a resident — -of the state. The quotation from Construction Co. v. Fitzgerald, 137 U. S. 98, 11 Sup. Ct. Rep. 36, justifies this service, because these agents were here “transacting business for the corporation, and representing it in the state.” The case is essentially the same as Block v. Railroad Co., 21 Fed. Rep. 529, in which the service was held good. The court below did not pass upon the validity of the service, but held that the defendant was not an inhabitant oí Illinois, in the sense of the decision of Justice Harlan in U. S. v. Southern Pac. R. Co., 49 Fed. Rep. 297, and “could not, therefore, be legally served with process.” Upon that view of the case, there was nothing to do but dismiss the suit; and accordingly, as the bill of exceptions shows, “plaintiff, by counsel, expressly conceded that the dismissal of the suit was appropriate to said rulings of the court.” By that concession, therefore, the right of appeal was not waived.
The last ground of the defendant’s motion to set aside the service of process was “because said defendant is a nonresident corporation.” The meaning of that is that, no matter what service, or upon what agents, service of process may have been had, the defendant, being a nonresident corporation, was not subject to process or suable 1» the state; and so the court held, and dismissed the suit. It is contended, and I ain inclined to the opinion, that, by invoking the judgment of the court upon that question, the defendant waived all objections. to the particular service of process made upon it. See Railway Co. v. McBride, 141 U. S. 127, 11 Sup. Ct. Rep. 982; Jones v. Andrews, 10 Wall. 327; Carlisle v. Weston, 21 Pick. 537. But, upon the view that the service returned is good, the question of waiver is-unimportant.